 Case: 1:17-md-02804-DAP Doc #: 3104 Filed: 01/27/20 1 of 1. PageID #: 481916



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                    )   MDL 2804
 OPIATE LITIGATION                               )
                                                 )   Case No. 1:17-md-2804
 THIS DOCUMENT RELATES TO:                       )
                                                 )   Judge Dan Aaron Polster
 All Cases                                       )
                                                 )   ORDER
                                                 )

       This Court has appointed an additional staff person in this Multidistrict Litigation. He is:

Andrew Scott Loge
1380 Clarence Ave., Apt. 6
Lakewood, OH 44107
216-282-7368
A.Scott.Loge@outlook.com

       In order to assist this Court, the fees associated with accessing the cases through the Public

Access to Court Electronic Records (PACER) shall be waived for him. The Court will also provide

Westlaw access.

              IT IS SO ORDERED.




                                                  /s/ Dan Aaron Polster January 27, 2020
                                                  DAN AARON POLSTER
                                                  UNITED STATES DISTRICT JUDGE
